MEMORANDUM **
Plaintiff Francisco Dominguez appeals the district court’s grant of summary judgment in favor of Defendants City of Los Angeles and Chief of Police William Bratton. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the summary judgment order de novo, Universal Health *517Servs., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir.2004), and we affirm.
As the district court correctly held, the City and Chief Bratton cannot be held liable for their policies absent a constitutional violation by the officers. See City of Los Angeles v. Heller, 475 U.S. 796, 799, 106 S.Ct. 1571, 89 L.Ed.2d 806 (1986) (per curiam). And because there was no evidence that the officers intended to harm Dominguez, the district court correctly concluded that the officers did not violate his Fourteenth Amendment rights. See County of Sacramento v. Lewis, 523 U.S. 833, 846, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998); Moreland v. Las Vegas Metro. Police Dep’t, 159 F.3d 365, 372-73 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.